Citation Nr: 0607079	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar spine 
strain and disc disease, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active duty from May 1967 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision rendered 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by low back pain, degenerative disc disease, 
tenderness, and radiating pain in the left lower extremity, 
which did not equate to severe intervertebral disc syndrome 
with recurring attacks and only intermittent relief.

2.  The veteran's service-connected lumbar spine disability 
is not manifested by incapacitating episodes that require bed 
rest prescribed by a physician and treatment by a physician.

3.  The veteran's service-connected lumbar spine disability 
is manifested by orthopedic manifestations consisting of 
moderate limitation of motion that does not equate to 
forward flexion of the thoracolumbar spine 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.

4.  The neurological manifestations of the veteran's service-
connected lumbar spine disability are subjective complaints 
of pain radiating to lower extremities, with no objective 
evidence of neurological deficits.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
20 percent for the veteran's service-connected lumbar spine 
strain and disc disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic 
Codes 5292, 5293 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Increased Evaluation - Lumbar Spine Strain 
and Disc Disease

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 
23, 2002 and on September 26, 2003.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005)).  In addition, a correction to the regulation 
published in 2003 was published in June 2004.  See 69 Fed. 
Reg. 32449 (Jun. 10, 2004).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Rating Criteria in Effect Prior to September 23, 2002

Evidence of record, including VA and private treatment 
records as well as multiple VA examination reports, shows 
that the veteran suffers from chronic low back pain, diffuse 
degenerative disc disease of the lumbar region, degenerative 
changes of the lumbar spine with mild disc space narrowing at 
multiple levels, minimal spondylosis, lumbar strain, 
herniated nucleus pulposus at L4-5, antalgic gait, 
paravertebral tenderness, and mild degenerative arthritis but 
does not show that his symptoms equate to severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  Further, none of the evidence of record shows 
that the veteran's lumbar disability was classified as 
severe.  Accordingly, the Board finds that the veteran's low 
back disability residuals do not warrant a rating in excess 
of 20 percent under Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.7 (2005).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a March 
2004 VA examination report, it was noted that during flare-
ups of his lumbar disability the veteran would experience 
limitation of his usual activities, which were already 
somewhat altered from that of a normal healthy person without 
such condition.  In an August 2005 VA examination report, the 
examiner indicated that the veteran's lumbar spine movement 
was additionally limited by pain, including pain with 
repetitive use.  However, the examiner indicated that he was 
unable to determine whether those factors caused additional 
functional loss without resorting to mere speculation.  It 
was further noted in the report that the veteran's lumbar 
spine movement was not limited by weakness, fatigability, 
diminished endurance, or incoordination.  After considering 
the effects of the pain, tenderness, and limitation of 
function, as described in the records of examination and 
treatment, the Board concludes that the disabling effects of 
the pain alone do not meet or more nearly approximate the 
criteria for an rating in excess of 20 percent under 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 20 percent 
under Diagnostic Code 5293.  Other Diagnostic Codes for the 
lumbar spine, which might provide for a higher disability 
rating, are not applicable.  It is not contended nor shown 
that the veteran's service-connected lumbar disability 
includes symptoms of ankylosis of the lumbar spine, severe 
limitation of motion, severe lumbosacral strain, or fracture 
of the spinal vertebra.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 through 5295 (2002).  

Rating Criteria in Effect from September 23, 2002

Effective September 23, 2002, intervertebral disc disease can 
be evaluated based either on the duration of incapacitating 
episodes or a combination of the chronic orthopedic and 
neurological manifestations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002), 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

None of the evidence of record shows that the veteran has had 
an incapacitating episode due to his lumbar disability that 
required bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Consequently, rating upon the basis of 
incapacitating episodes is not appropriate.

In terms of orthopedic manifestations, prior to September 26, 
2003, limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292 and is evaluated as slight (10 percent), 
moderate (20 percent), or severe (40 percent).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  The March 1999 VA 
examination report showed range of motion findings of the 
lumbar spine as flexion - 35 to 40 degrees; extension - 15 
degrees; right lateral bending - 5 degrees; and left lateral 
bending - 10 degrees.  An additional VA examination report 
dated in August 2001 showed findings of forward flexion - 45 
degrees and extension - 30 degrees.  The May 2003 VA 
examination report showed range of motion findings of the 
lumbar spine as flexion - 90 degrees; extension - 20 degrees; 
right and left lateral bending and rotation - 45 degrees.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran could be said to suffer from no more 
than moderate limitation of motion of the lumbar spine.  
Under Diagnostic Code 5292, this would warrant a 20 percent 
disability evaluation.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, effective from September 26, 2003, see 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (2005), to be assigned a rating in excess of 20 
percent requires forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  In the March 1999, August 2001, May 
2003, March 2004, and August 2005 VA examination reports, the 
veteran's forward flexion was recorded as 35 to 40 degrees, 
45 degrees, 90 degrees, 20 degrees, and 45 degrees, 
respectively.  The General Rating Formula essentially removes 
the subjectivity in determining the severity of any loss of 
motion, and under the new criteria, a preponderance of these 
findings continue to support no more than a 20 percent 
evaluation for orthopedic symptoms.  Although there was one 
measurement that was 30 degrees or less, in March 2004, 
numerous other measurements were substantially higher, as was 
the most recent measurement in August 2005.  Therefore, an 
evaluation in excess of 20 percent is not warranted under the 
rating criteria currently in effect, as a preponderance of 
the evidence does not show lumbar disability findings of 
forward flexion of the thoracolumbar spine to be 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  

Based on the medical evidence of record, the Board also finds 
that there are no objective compensable neurologic 
manifestations associated with the veteran's lumbar 
disability.  The Board recognizes the veteran's repeated 
subjective complaints of radiating pain in his lower 
extremities.  However, numerous VA examination reports dated 
in March 1999, August 2001, May 2003, March 2004, and August 
2005 showed no compensable neurological manifestations 
related to the veteran's service-connected lumbar spine 
disability.

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, a higher rating based on pain, weakness, limitation of 
function, or tenderness is not supported by the record.

The Board has reviewed the rating criteria effective 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran ratings in excess of 20 percent 
for his service-connected lumbar disability.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the section 5103(a) notice was 
sent to the veteran after the RO's decision that is the basis 
for this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed - before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

The letters from VA dated in April 2003, February 2004, and 
November 2004 complied with the four notice requirements 
listed above.  Moreover, to the extent that the veteran was 
not specifically advised to submit any pertinent evidence in 
his possession by these letters, he was given the text of 
38 C.F.R. § 3.159 in the August 2005 SSOC.  Consequently, he 
was aware of this provision.


As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, private 
treatment records, and multiple VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided with multiple VA 
examinations.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine strain and disc disease is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


